DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jason Haung on Thursday May 20, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)  A top drive system comprising:
a drive unit comprising:
a drive stem;
a drive gear profile disposed on an exterior surface of the drive stem;
a plurality of sliding coupling members disposed on an exterior of the drive stem; 
a retainer sleeve to retain the plurality of sliding coupling members on the drive stem, the retainer sleeve disposed around the exterior of the drive stem and movable relative to the drive stem; 
a first bracket for securing a first portion of a coupling; and 
a torque profile on the drive stem; and

a tool stem having a tool stem sleeve, wherein the tool stem sleeve;
a plurality of coupling recesses on an interior of the tool stem sleeve and engagable with the sliding coupling members; 
a second bracket for securing a second portion of the coupling, wherein the first portion is configured to engage the second portion of the coupling; and 
a sleeve torque profile positioned at a free end of the sleeve to engage 

2.	(Original)	The top drive system of claim 1, wherein each sliding coupling member is at least partially disposed in a coupling recess on the drive stem.

3.	(Previously Presented)	The top drive system of claim 1, further comprising a piston coupled to the retainer sleeve, wherein movement of the piston causes the sliding coupling members to move between an extended position and a retracted position.

4.	(Currently Amended)	A method of coupling a drive unit to a tool adapter comprising:
positioning a tool stem sleeve of the tool adapter below a drive stem of the drive unit;
stabbing the drive stem of the drive unit into an interior of the tool stem sleeve of the tool adapter;
engaging a torque profile of the drive stem with a sleeve torque profile positioned at a free end of the tool stem sleeve; 
engaging a first portion of a coupling secured to the drive stem using a first bracket with a second portion of the coupling secured to the tool stem sleeve using a second bracket; and


5.	(Original)	The method of claim 4, wherein engaging the plurality of sliding coupling members comprises moving the sliding coupling members from a retracted position to an extended position.

6.	(Original)	The method of claim 4, further comprising aligning the sliding coupling members with the coupling recesses on the tool stem sleeve before stabbing the drive stem into to the interior of the tool stem sleeve.

7.-24.	(Cancelled)

25.	(Previously Presented)	The top drive system of claim 1, wherein the torque profile is a plurality of lugs distributed around a central bore of the drive stem.

26.	(Previously Presented)	The top drive system of claim 3, further comprising a recess on the drive stem for each sliding coupling member, wherein each sliding coupling Page 3PATENT Serial No. 15/448,297 Atty. Dkt. No. WEAT/1369US member is partially disposed in its respective recess on the drive stem when in the retracted position.

27.	(Previously Presented)	The method of claim 5, wherein engaging the plurality of sliding coupling members further comprises moving a piston from an upper position 

28.	(Previously Presented)	The method of claim 4, further comprising aligning the torque profile with the sleeve torque profile before stabbing the drive stem into to the interior of the tool stem sleeve.

29.-32.	(Cancelled)

33.	(Previously Presented)	The top drive system of claim 1, wherein the retainer is axially movable relative to the drive stem.  

34. Cancelled.  

35.	(Previously Presented)	The top drive system of claim 1, wherein the drive gear profile is configured to transfer torque to the drive stem.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
May 20, 2021						Primary Examiner, Art Unit 3723